 478305 NLRB No. 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Interest on discriminatee Eva Guzman's backpay shall be cal-culated in accordance with New Horizons for the Retarded, 283NLRB 1173 (1987), rather than Florida Steel Corp., 231 NLRB 651(1977), which the judge cites in the remedy section of his decision.We find no merit to the Union's exception to the judge's failureto order that the Respondent bargain in good faith with the Union
on the asserted ground that the Respondent's numerous and serious
unfair labor practices have prevented it from securing majority sta-
tus. See Gourmet Foods, 270 NLRB 578 (1984) (no bargainingorder given as a remedy for unfair labor practice unless union at one
point obtained a majority).2The Union opposed the settlement agreement. On June 28, 1991,the same day the judge issued his decision, the Union filed an in-
terim appeal of his approval of the settlement agreement. The Board
denied the appeal on July 16, 1991.3The judge remanded Case 32±CA±11580 to the Regional Direc-tor to monitor compliance with the settlement agreement, and renum-bered the Guzman case 32±CA±11580±2.4The Union does not except to the judge's findings that Guzmanwas discriminatorily discharged or to his recommended Order.5Not the hearing, and in the interim appeal, the Union further ob-jected to the settlement agreement because it was an informal rather
than a formal settlement agreement, which provides for the entry of
a Board Order and a consent court decree. Its objection was based
in part on the fact that the General Counsel and the Respondent like-
wise informally settled Case 32±CA±11719, which initially had been
consolidated for hearing with Case 32±CA±11580. The complaint in
Case 32±CA±11719 alleged the Respondent's discriminatory reduc-
tion of work hours and a constructive discharge. The Union makes
no mention of the settlement of Case 32±CA±11719 in its excep-
tions, and in any event, we do not deem the informal settlement of
that case to be a basis for disapproving the settlement in Case 32±
CA±11580.Shine Building Maintenance, Inc. and Service Em-ployees International Union, Local 1877, AFL±
CIO, CLC. Cases 32±CA±11580 and 32±CA±11580±2October 17, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn June 28, 1991, Administrative Law Judge JamesM. Kennedy issued the attached decision. The Charg-
ing Party (Union) filed exceptions, and the General
Counsel filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the record in light of theexceptions and brief, and has decided to affirm the
judge's rulings, findings, and conclusions, to modify
the remedy,1and to adopt his recommended Order.The Union excepts to the judge's approval of the in-formal settlement agreement between the General
Counsel and the Respondent in Case 32±CA±11580, in
which the complaint alleged numerous violations of
Section 8(a)(1) and violations of Section 8(a)(3) by the
discriminatory discharge of employees Andres
Fernandez, Gabriel Ochoa, and Leonarda Pineda, and
refusal to hire Lazaro Ramirez2The complaint in Case32±CA±11580 also alleged the discriminatory dis-
charge of employee Eva Guzman. Although the issues
concerning Guzman's discharge were not made part of
the settlement agreement, the judge allowed the Re-
spondent to withdraw its answers to complaint allega-
tions concerning her, and then entered a default judg-
ment, finding that she was discharged in violation of
Section 8(a)(3) and ordering that she be reinstated and
made whole.3Concerning Guzman, the Union asserted at the hear-ing, in its interim appeal, and generally in its excep-
tions, that by agreeing to a default judgment, the Gen-eral Counsel and the Respondent have tacitly arrangedfor the Respondent to pay Guzman less than full back-
pay by persuading the Regional Director that backpay
for Guzman was tolled by a purported reinstatement
offer that the Union contends was ineffective4Wenote, however, that Guzman will be entitled to a sup-
plemental hearing if the issue of the tolling of her
backpay period remains in dispute or other backpayissues arise with respect to her. Therefore, we find
nothing improper in the conduct of the Respondent and
the General Counsel agreeing to the entry of a default
judgment with respect to her, or in the judge's ap-
proval of that procedure and deferring litigation of any
backpay issues relating to her to the compliance stage
of this proceeding.The hearing transcript and the Union's interim ap-peal indicate that its exception to the partial settlement
agreement in Case 32±CA±11580 is based on the fact
that the agreement does not provide discriminatees
Fernandez, Ochoa, Pineda, and Ramirez with the full
amount of backpay owed to them, or interest thereon.5The settlement entered into by the General Counseland the Respondent in Case 32±CA±11580 meets the
standards set forth in Independent Stave Co., 287NLRB 740 (1987). Thus, we find that the Respond-
ent's agreement to post and mail notices in English,
Spanish, and Portugese and reinstate the alleged
discriminatees with approximately 80 percent of back-
pay substantially remedies the unfair labor practices
which are the subject of the settlement. Further, the
Respondent does not have a history of violating the
Act, and there is no evidence that it has breached set-
tlement agreements in the past. Therefore, we find that
it will effectuate the purposes and policies of the Act
to give effect to the settlement agreement in Case 32±
CA±11580, and we shall affirm the judge's approval of
that settlement.ORDERThe National Labor Relations Board affirms thejudge's approval of the settlement in Case 32±CA±
11580, and adopts the recommended Order of the
adminstrative law judge in Case 32±CA±11580±2, and 479SHINE BUILDING MAINTENANCE1A second case, Case 32±CA±11719, was consolidated by anorder of the Regional Director dated May 7, 1991. On the opening
of this matter, the General Counsel in that case submitted a Board
informal settlement agreement for my approval over the objection of
the Charging Party. On review of the settlement, I determined that
it should be approved and did so, thereafter severing Case 32±CA±
11719 and remanding it to the Regional Director for supervision of
compliance including closure.2As with Case 32±CA±11719, discussed in fn. 1, the ChargingParty has refused to join the settlement in Case 32±CA±11580. I per-
mitted the Charging Party to argue against approval, but was notpersuaded that its argument had merit.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.orders that the Respondent, Shine Building Mainte-nance, Inc., Santa Clara, California, it officers, agents,
successors, and assigns, shall take the action set forth
in the Order.George Velastegui, Esq., for the General Counsel.Amy J. Lambert and Simao J. Avila, Esqs. (Littler,Mendelson, Fastiff & Tichy), of San Jose, California, thefor Respondent.Paul Supton, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEJAMESM. KENNEDY, Administrative Law Judge. This casewas opened before me in San Jose, California, on June 25,
1991, on a complaint issued by the Regional Director for Re-
gion 32 of the National Labor Relations Board on March 20,
1991. It was later amended on June 7, 1991. The complaint
is based on a charge filed by Service Employees Inter-
national Union, Local 1877, AFL±CIO, CLC (the Union) on
December 19, 1990. It alleges that Shine Building Mainte-
nance, Inc. (Respondent) has committed certain violations of
Section 8(a)(1) and (3) of the National Labor Relations Act.1Respondent filed an answer to the amended complaint ad-mitting certain procedural matters but denying the sub-
stantive allegations.After I approved the settlement described in footnote 1,the parties then entered into additional settlement discussions
regarding Case 32±CA±11580. Eventually they signed a
Board informal settlement agreement covering most of those
matters as well. However, one issue was unresolved, whether
backpay had been tolled for alleged discriminatee Eva
Guzman by mailing a letter to her. As the parties were un-
able to agree, and as the Board's do not clearly permit the
litigation of a compliance matter prior to a Board order (see
the Board's Rules and Regulations, Sec. 102.54(b)) the par-
ties agreed that the best way to handle that issue would be
to allow a default order to be entered with regard to her. Ac-
cordingly, Respondent withdrew that portion of its answer to
the amended complaint relating to Guzman. I thereupon ap-
proved the informal settlement which had been reached, re-
numbered the Guzman portion as Case 32±CA±11580±2,
severed the two and remanded the settled case, Case 32±CA±
11580, to the Regional Director for supervision of compli-
ance, including closure of the case on compliance.2Accord-ingly, based on the procedural admissions made in its answer
to the amended complaint and pursuant to Board Rules, Sec-tion 102.20, regarding the now undenied allegations relatingto Guzman, I make the followingFINDINGSOF
FACTAND
CONCLUSIONSOF
LAW1. Respondent is a California corporation with an officeand place of business in Santa Clara, California, where it is
engaged in the business of providing janitorial services to
nonretail customers.2. During the past 12 months, Respondent, in the courseand conduct of its business, has sold or shipped goods or
provided services valued in excess of $50,000 directly to
customers or business enterprises who themselves meet one
of the Board's jurisdictional standards other than its indirect
inflow or indirect outflow standards.3. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.4. The Union is a labor organization within the meaningof Section 2(5) of the Act.5. On October 1, 1990, Respondent discharged its em-ployee Eva Guzman in breach of Section 8(a)(3) and (1) of
the Act.THEREMEDYHaving found Respondent to have engaged in certain vio-lations of the Act, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the policies of the Act. The af-
firmative action shall require Respondent, to the extent it has
not already done so, to offer Guzman immediate reinstate-
ment to her former job, dismissing, if necessary, any replace-
ment, or, if that job no longer exists, to a substantially equiv-
alent position without prejudice to her seniority or other
rights and privileges and to make her whole with interest for
loss of earnings as described by the Board in F.W. Wool-
worth Co., 90 NLRB 289 (1950), and Florida Steel Corp.,231 NLRB 651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962). In addition, Respondent shall be required
to expunge from its records any reference to her discharge
and to provide Guzman with written notice that the records
have been expunged and that the discharge will not be used
as a basis for any personnel action against her.Based on these findings of fact, conclusions of law, andremedy, and I issue the following recommended3ORDERThe Respondent, Shine Building Maintenance, Inc., SantaClara, California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging or otherwise affecting the hire and tenureof employees because of their activities protected by Section
7 of the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act. 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Eva Guzman immediate and full reinstatement toher former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to her seniority
or any other rights or privileges previously enjoyed, and
make her whole for any loss of earnings and other benefits
suffered as a result of her discharge, in the manner set forth
in the remedy section of the decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Remove from its files any reference to the unlawfuldischarge of Guzman and notify her in writing that this has
been done and that the discharge will not be used against her
in any way.(d) Post at its office and at its facilities where it performswork copies of the attached notice marked ``Appendix.''4Copies of the notice, on forms provided by the Regional Di-
rector for Region 32, after being signed by Respondent's au-
thorized representative, shall be posted by Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shall be
taken by Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany of you for supporting Service Employees International
Union, Local 1877, AFL±CIO, CLC or any other union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Eva Guzman immediate and full reinstate-ment to her former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to her se-
niority or any other rights or privileges previously enjoyed
and WEWILL
make her whole for any loss of earnings andother benefits resulting from her discharge, less any net in-
terim earnings, plus interest.WEWILL
notify Eva Guzman that we have removed fromour files any reference to her discharge and that the dis-
charge will not be used against her in any way.SHINEBUILDINGMAINTENANCE, INC.